DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Delug (U.S. Pub No. 2015/0006277) in view of Buchanan (U.S. Pub No. 2011/0107265).
Regarding claims 1, 19, and 20, Delug teaches generating a rule conditions section of a graphical user interface (GUI) that is configured to display online advertising space inventory distribution rule information, the GUI configured to display a plurality of parameters of a rule condition of a plurality of rule conditions of a rule of a plurality of rules, each displayed parameter of the rule condition being graphically represented by a basic shape in the GUI, and each basic shape of the rule condition being labeled in the GUI with an alphanumerical indication of the graphically represented parameter and being clustered together in the GUI such that each basic shape of the rule condition is connected graphically with at least one other basic shape of the rule condition (Paragraphs 0038, 0049-0050, Figures 4-9, basic shape is a rectangle that is labeled with alphanumeric identifying information, all of the shapes are connected graphically with each other, See Examiner Note below), generating a rule summary section of the GUI that is configured to display a plurality of rule conditions of a rule of the plurality of rules, the displaying of the plurality of rule conditions comprises displaying at least some of the parameters of each rule condition of the plurality of rule conditions (Paragraphs 0038, 0049-0050, Figures 4-9, See Examiner Note below), and generating a rules list section of the GUI that is configured to display at least some of the plurality of rules, the displaying of the at least some of the plurality of 
EXAMINER NOTE:  Applicant’s specification does not appear to give concrete examples of exactly what “rules”, “conditions”, and “parameters” are meant to be.  The specification gives examples of “condition categories”, which will be used in formulating a broadest reasonable interpretation for that limitation.  Since no clear indication is available as to what these terms mean, Examiner is interpreting them as follows:  Each different ad campaign of Delug is analogous to “a rule of a plurality of rules for distribution of an online advertising inventory”.  Further, each dimension of Delug is analogous to a “rule condition of a rule”.  Finally, each parameter of Delug is analogous to “a parameter of a rule condition”.  Further, with regard to “a graphical user interface (GUI) that is configured to display online advertising space inventory distribution rule information”, while Delug is directed to management of an ad campaign, the purpose of an ad campaign is to fill ad space with advertising from that campaign.  There are parameters, rule conditions, and rules that specify how that ad campaign is meant to have an inventory of ad space distributed to it.  Therefore, the GUI of Delug is believed to display “online advertising space inventory distribution rule information”.
However, alternatively, the claims are merely directed to the broad recitations of “rules”, “rule conditions”, and “parameters” of the rule conditions and how they are all contained within a GUI.  The claims are more concerned with how the GUI is configured and displayed as opposed to specifically what the GUI is used for.  While rules, rule conditions, and parameters are displayed, what those rules specifically pertain to are non-functional within the scope of the claim.  These claims introduce the specific data content of the rule information (online advertising space information distribution rule information).  While it is believed, for the reasons above, that Delug teaches this information, a spurious argument could be made that Delug does not teach such data content.  In the event of this argument, Examiner notes that these differences are only found in the nonfunctional descriptive material and are 
Delug does not appear to specify each basic shape of the rule condition is movable to a different part of the cluster in the GUI.  However, moveable interface elements within GUIs have been old and well known long before the filing of Applicant’s invention.  Microsoft Windows has offered the ability to more icons in whatever manner a user wishes since the 1990s.  Likewise, Microsoft Office has offered the ability to rearrange toolbars however a user desires since the 1990s as well.  Further, Buchanan teaches a GUI with a grid-like interface that has elements that may be moved to a different portion of the cluster (Abstract).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to allow a user to rearrange and move the GUI elements of Delug in order to make a more satisfying and manageable experience.
Regarding claim 2, Delug teaches each parameter of the plurality of parameters is associated with a rule condition category selected from the group of rule condition categories consisting carrier preference (carrier), device make and model preference (device), geographic preference (country), and operating system preference (OS version, Figures 4-9). 

Regarding claim 3, Delug teaches each rule of the plurality of rules comprises a pricing parameter (Figure 5, References 510 and 512, Figure 6).
Regarding claim 7, Delug teaches each basic shape of the rule condition is connected graphically with at least one other basic shape of the rule condition by abutting the at least one other basic shape (Figures 4-9, basic shape is a rectangle abutting other rectangles).
Regarding claim 8, Delug teaches each basic shape of the rule condition is a regular polygon, and wherein the abutting of one of the basic shapes to another basic shape of the rule condition comprises the abutting sides of the abutting shapes being orthogonal to each other (Figures 4-9, basic shape is a rectangle abutting other rectangles orthogonally, since a polygon is a geometric figure bounded by 3 or more lines, a rectangle is a polygon).
Regarding claim 9, Delug teaches the end points of the lines of the sides abutting each other are aligned with each other such that neither one of the lines of the abutting sides extends past the other (Figures 4-9, abutting sides of rectangles end at the same point such that neither line extends past the other).
Regarding claim 14, Delug teaches the displaying of the plurality of the rule conditions in the rule summary section of the GUI comprises displaying each of the plurality of parameters of each rule 
Regarding claims 15 and 16, these claims recite the rule conditions section and the rule summary section of the GUI are displayed at different times or at the same time.  It could be argued that Delug does or does not specify one or both of these limitations.  However, these are the 2 only possible scenarios.  Either different sections of the GUI could be displayed at different times, or at the same time.  There are no other options.  Therefore, it would have been obvious to try, by one having ordinary skill in the art at the time the invention was made, to display portions of the GUI at the same or different times, since there are a finite number of identified predictable solutions to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Regarding claim 17, Delug teaches generating a parameters selection section of the GUI that is configured to: display a set of selectable parameters that are each selectable to be added to a selected rule condition of a plurality of rule conditions of a rule of the plurality of rules; and 32Docket No. 085804.122650NONPROVISIONAL upon selection of one of the selectable parameters, display the selected parameter in an area of the rule conditions section separate from the plurality of parameters of the rule condition or as part of the cluster of the plurality of parameters (Figures 4-9, lots of selectable parameters including “adjust bid”, “on/off”, and when those parameters are selected, the selected parameter is displayed in the cluster with everything else).
Regarding claim 18, Delug does not appear to specify moving the basic shape graphically representing a selected parameter of the plurality of parameters to a different part of the cluster from within the rule conditions section in response to a user interacting with the section.  However, moveable interface elements within GUIs have been old and well known long before the filing of Applicant’s invention.  Microsoft Windows has offered the ability to more icons in whatever manner a user wishes .

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Delug (U.S. Pub No. 2015/0006277) in view of Buchanan (U.S. Pub No. 2011/0107265), and further in view of Lymbery (U.S. Pub No. 2010/0169225).
Regarding claim 4, Delug does not appear to specify each basic shape of the rule condition is connected graphically with at least one other basic shape of the rule condition by being directly next to the at least one other basic shape without any other shape of the rule condition positioned between the two basic shapes.  However, this is merely an alteration to the appearance of the GUI, and Lymbery teaches the design of a GUI that incorporates the same type of honeycomb interface depicted in Figures 4-7 of Applicant’s specification.  This GUI of Lymbery is believe to teach each basic shape is connected graphically with at least one other basic shape by being directly next to the at least one other basic shape without any other shape positioned between the two basic shapes (Paragraph 0029, Figure 2).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a visually pleasing interface such as a honeycomb interface as taught by Lymbery since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 5, Delug teaches each basic shape of the rule condition is a regular polygon, and wherein the abutting of one of the basic shapes to another basic shape of the rule condition 
Regarding claim 6, Delug teaches the end points of the lines of the sides abutting each other are aligned with each other such that neither one of the lines of the abutting sides extends past the other (Figures 4-9, abutting sides of rectangles end at the same point such that neither line extends past the other).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Delug (U.S. Pub No. 2015/0006277) in view of Buchanan (U.S. Pub No. 2011/0107265), and further in view of Rotenberg (U.S. Pub No. 2012/0030074).
Regarding claim 10, Delug does not appear to specify each basic shape of the rule condition is connected graphically with at least one other basic shape of the rule condition by a connector graphic.  The figures of the instant Application do not depict a “connector graphic”, which leaves this open to interpretation.  This is merely an alteration to the appearance of the GUI, and Rotenberg teaches a GUI utilizing a connector graphic (Paragraph 0057, Figure 6).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a visually pleasing interface such as that of Rotenberg since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 11 and 12, Delug does not appear to specify each connector graphic is a three-dimensional depiction of a straight wire and each basic shape of the rule condition is a sphere such that the cluster is similar in appearance to a three-dimensional depiction of a molecule.  However, this is 
Regarding claim 13, Delug does not appear to specify the cluster of basic shapes of the rule condition is depicted three-dimensionally and is configured to be viewed in an augmented reality environment or a virtual reality environment.  However, this is merely an alteration to the appearance of the GUI, and Rotenberg teaches a GUI depicted three-dimensionally that is configured to be viewed in a virtual reality environment (Paragraph 0057, Figure 6).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a visually pleasing interface such as that of Rotenberg since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Applicant argues “Even assuming for the sake of discussion only that these demarcations can be considered to be rectangles, their purpose is only to differentiate between rows and columns. Delug 

Applicant argues “moving a supposed rectangle in Delug's GUI would render the GUI useless”.  However, the claim does not require that no other shape moves when a basic shape is moved.  Should a user move one shape, it would be reasonable that other shapes would move as needed.  Examiner has added a reference, Buchanan, to show that Applicant did not invent the concept of moveable GUI elements.

Applicant argues “it is unclear how a website such as google could even be combined with Delug to yield the claimed subject matter”.  In the rejection of claim 2, Examiner explained how aspects such as ad position and ad size have been old and well known elements in ad serving long before the filing of Applicant’s invention.  This means that Applicant did not invent the concept of ad serving conditions including ad position or ad size.  This information is what is being combined with Delug to obviate the claim language.  Examiner merely provided examples, those being newspapers and google, which have been concerned with ad positioning and ad size long before the filing of Applicant’s invention.  Applicant requests clarification, however, the explanation can’t be clearer.  The claim is merely limiting the name or data associated with each parameter.  Examiner has showed that ad position and ad size have been 

Applicant argues “with respect to claims 15 and 16, it appears that the Examiner contends that different sections of Delug’s GUI could be displayed at different times or at the same time, but does not provide any support (with specific references to Delug) for such a position. The Applicant requests that the Examiner provide such support should the Examiner maintain the rejection”.  However, Examiner notes that the rejection is not a 102 rejection, and therefore does not require a citation from the primary reference Delug.  The merits of the rejection stand on their own.  There are only 2 possible scenarios, and it would be obvious to try either scenario for the reasons laid out in the rejection.  Applicant requests that Examiner provide support, however, Applicant has not provided any reasoning as to why Examiner’s common sense reasoning is not correct.  Therefore, a reference is not believed to be required.

Applicant argues “to the extent that the Examiner is relying on “Officially Noticed” facts to reject claims 2, 15, 16 and 18, the Applicant hereby traversers such Official Notice based at least on the above discussion, and specifically requests the Examiner to provide documentary evidence of such “Officially Noticed” facts should the Examiner maintain the rejection”.  However, Examiner notes that in any 

All arguments are believed to have been addressed by the response paragraphs above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256.  The examiner can normally be reached on 9PM-3PM EST M, T, TH, F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621